                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOMAS A. ZUMMO,                                  )
                                                  )
              Plaintiff,                          )      No. 17-cv-09006
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
CITY OF CHICAGO,                                  )
                                                  )
              Defendant.                          )

                           MEMORANDUM OPINION AND ORDER

       Thomas A. Zummo was a taxicab driver. He brought this pro se lawsuit,

alleging that the City of Chicago1 has denied him constitutional rights, violated

antitrust laws, and violated various state laws by failing to regulate what a City

ordinance calls “Transportation Network Providers” (such as Uber and Lyft) in the

same way as taxicabs.2 R. 10, Compl.3 He further alleges that by impounding his car

and failing to allow him to contest fines related to his expired taxicab license and an

unpaid water bill, the City denied him due process and committed extortion. Id. at

10, 12. The City moves to stay the case pending resolution of charges that Zummo is




       1Zummo     named the Department of Business Affairs and Consumer Protection Public
Vehicle Operations Division as the original defendant. The Court entered an order on
December 27, 2017, stating that “[s]ummons shall issue to the City of Chicago, which is the
proper Defendant, not one of its departments.” R. 9; see also R. 14.
       2This Court has subject matter jurisdiction over the federal claims in this case under

28 U.S.C. §§ 1331 and 1343. It has supplemental jurisdiction over the Illinois law claims
under 28 U.S.C. § 1367.
       3Citations to the docket are indicated by “R.” followed by the docket entry and page

number. Zummo has attached numerous materials and addendums to his Complaint. For the
sake of clarity, the Court will refer to all materials submitted under docket entry 10 as the
Complaint, citing page numbers in the order that materials appear in the docket entry.
facing in the Department of Administrative Hearings, arguing that Younger

abstention principles bar the Court from considering Zummo’s claims. R. 20, Def. Mot.

Dismiss. In the alternative, the City moves to dismiss the Complaint for failure to

adequately state a claim under Rule 12(b)(6). Id. For the following reasons, the City’s

motion to stay is granted in part and denied in part, and the motion to dismiss is

granted as to all claims.

                                    I. Background

      For purposes of this motion, the Court accepts as true the allegations in the

Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Zummo has been a taxi driver

in Chicago for 32 years. Compl. at 1. For some 20 years, he owned a Chicago taxi

medallion, which allowed him to operate his own car as a taxicab under Chicago’s

municipal regulations. Id. at 13. About three years before filing the Complaint in this

case, Zummo paid a City department, known as the Business Affairs and Consumer

Protection Public Vehicle Operations Division, a $1,200 medallion fee and a $1,000

tax to operate his taxi for the following two years. Id. at 7. He paid this medallion fee

expecting only to compete with 7,000 licensed taxicabs and 300 licensed limos in the

City of Chicago. Id. Since becoming a driver, Zummo has driven seven days a week to

afford maintaining his taxi medallion. Id. at 8.

      Zummo alleges that, in about early 2014, the Business Affairs Division

conspired to commit fraud by allowing “Transportation Network Providers” (known

by their acronym, TNPs) to provide ridesharing services within Chicago without

requiring them to comply with the same regulations as taxicabs. Compl. at 6, 8; see



                                           2
also MCC § 9-115 et seq. (legislation regulating TNPs enacted in May 2014). Zummo

“mistakenly assumed” that the City would “prohibit[] unlicensed non-public

commercial vehicles” to operate in Chicago. Compl. at 9. Because of this “two-tiered

system” of regulation of the transportation industry, Zummo alleges that he has been

unable to make money as a taxi driver, and as a result, has suffered financial

problems. Id. at 7, 10. According to Zummo, because it failed to protect his

investments in his medallion, the Business Affairs Division forced him into

involuntary default on his debts and foreclosure of both his home and his taxicab. Id.

at 10.

         Zummo claims that by avoiding the regulation of TNPs at the expense of the

taxicab industry, the City has denied him due process and engaged in restraint of

trade and tortious interference. Compl. at 9, 30. Zummo also brings a claim against

the City for promissory estoppel based on: (1) his understanding that only a limited

number of taxicabs would be driving in Chicago; (2) his financial investment in his

medallion; and (3) the City’s issuance of only minimal regulation in allowing TNPs to

enter the market. Id. at 31. Finally, Zummo alleges that the City engaged in deceptive

practices by allowing “unlicensed vehicles” to drive in Chicago and “br[e]aking of

regulations.” Id. at 9, 24, 31.

         In late September 2017, Zummo’s taxicab was impounded because he was

driving with an allegedly expired license and medallion.4 Compl. at 10. Zummo


         4Atone point in the Complaint, Zummo seems to allege that his medallion and license
did not expire before the end of 2017. Compl. at 11-12. (“I knew I could no longer drive my
taxicab after December 31st, 2017.”). But later in the Complaint, Zummo seems to concede
that his license and medallion had expired. Id. at 26 (“The fine/citation may have applied
                                             3
alleges that the Business Affairs Division impounded his car without giving him an

opportunity to contest the impoundment, thus denying him due process. Id. at 11.

The Department of Administrative Hearings then issued multiple Administrative

Notices of Violation of the municipal code to Zummo, including engaging in consumer

fraud, unfair methods of competition or deceptive practices in violation of MCC § 2-

25-090(a), and driving a taxicab without a license in violation of MCC § 9-112-020

and MCC § 9-112-260. R. 21, Def. Br. Exh. B.5

      Around the same time, the City collected on a water bill that Zummo did not

pay. Compl. at 10. By denying him a chance to contest the basis of the water bill,

Zummo alleges, the City denied him due process and committed extortion. Id.

Although Zummo is currently paying the water bill in monthly installments under a

payment plan, he alleges that the City is denying him due process by refusing to

reinstate his now-expired license and medallion without letting him contest the bill

and other administrative fines (discussed below) until they are paid in full. Id.

      On November 7, 2017, the Department of Administrative Hearings entered a

default judgment against Zummo, ordering him to pay $10,040 in fines. Compl. at 20.

In January 2018, the Department vacated the default judgment and granted a motion

to continue, setting a hearing date of March 1, 2018. Def. Br. Exh. C. On that date,



technically, but the impoundment of my vehicle was extremely excessive.”). Ultimately,
whether or not Zummo pleads that the license and medallion were expired at the time his
car was impounded does not matter because hearing notices attached to the City’s filings
demonstrate that Zummo participated in a hearing where he could contest the matter. Def.
Second Reply Exh. A.
       5The Court may take judicial notice of the Department of Administrative Hearings

docket and administrative orders as they are matters of public record. See Milwaukee Police
Ass’n v. Flynn, 863 F.3d 636, 640 (7th Cir. 2017).
                                            4
the Department granted a continuance of the hearing, setting another hearing date

in April 2018. Def. Br. Exh. B. The latest filing in this federal case shows that, on

June 13, 2018, the administrative hearing was continued to July 25, 2018. R. 31, Def.

Second Reply Exh. A.6 Neither side has provided a further update on the

administrative proceedings.

                                  II. Standard of Review

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the … claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (internal

quotation marks and citation omitted). The Seventh Circuit has explained that this

rule “reflects a liberal notice pleading regime, which is intended to ‘focus litigation on

the merits of a claim’ rather than on technicalities that might keep plaintiffs out of

court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible


       6Zummo   initially failed to file a response to the City’s motion to dismiss by the original
deadline, but the City still filed a reply at the reply-brief deadline. Afterwards, the Court
extended the time for Zummo to respond and allowed the City to file a second reply. R. 29,
Minute Entry 06/04/2018.
                                                5
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.

                                    III. Analysis

                                A. Younger Abstention

      Based on Younger abstention, Younger v. Harris. 401 U.S. 37, 41 (1971), the

City first moves to stay this case pending resolution of the administrative proceedings

against Zummo. Under Younger, federal courts must abstain from deciding federal

constitutional issues when those issues can be decided in ongoing state criminal

proceedings. Id. at 41. In a case known as Middlesex County, the Supreme Court

expanded this abstention doctrine to apply to civil proceedings when a plaintiff is

subject to (1) ongoing state proceedings, (2) which implicate important state interests,

and (3) which provide the plaintiff with an opportunity to raise constitutional

challenges. Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423,

432 (1982); see also Forty One News, Inc. v. Cty. of Lake, 491 F.3d 662, 666 (7th Cir.

2007). But the Supreme Court has cautioned that the application of Younger based

on an underlying civil enforcement proceeding is the “exception, not the rule,” holding




                                           6
that Younger only applies to civil proceedings when they are sufficiently criminal in

nature. Sprint Commc’ns v. Jacobs, 571 U.S. 69, 81-82 (2013) (cleaned up).7

                                 1. Two-Tiered System

       The City argues that Younger abstention is appropriate for Zummo’s claims

arising out of the “two-tiered” system of regulation because the Middlesex County test

is satisfied. Def. Br. at 4. Younger abstention, however, does not apply to every case

in which there is a state court proceeding case that simply touches on the same

subject matter. See Sprint Commc’ns, 571 U.S. at 72. When the issues in the federal

suit are substantially different from the issues in the state proceedings and the relief

requested in federal court would not unduly interfere with the state proceedings,

Younger abstention is not warranted. See Am. Fed’n of State Cty. and Mun. Emps. v.

Tristano, 898 F.2d 1302, 1305 (7th Cir. 1990) (holding comity and federalism concerns

underlying Younger doctrine inapplicable where state arbitration proceedings

relating to collective bargaining agreement were substantially different from

constitutional challenge to a drug abuse program).

       Zummo’s claim that a “two-tiered system” of regulation—one that applies to

taxicab drivers but not TNPs—deprives him of due process is not sufficiently related

to his administrative proceedings to trigger Younger abstention. The subject of the

administrative proceedings—that is, driving a taxicab with an expired taxicab license

and medallion—has very little to do with the allegedly disparate application of



       7This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              7
municipal regulations to taxicab drivers. What’s more, the relief that Zummo is

seeking, namely, monetary damages, would do little to interfere with the

administrative proceedings. Younger thus does not require this Court to abstain from

addressing the merits of Zummo’s claims as to the “two-tiered system” of regulation.

                      2. Impoundment, Fines, and Penalties

      Zummo also claims that he was denied due process because he allegedly could

not contest the impoundment of his taxicab and “fines and penalties … for the lapse

of expired licensing.” Compl. at 11. On this claim, however, the case for Younger

abstention is much stronger: the impoundment of Zummo’s car and the penalties

arising from his expired license are the subject of administrative proceedings, see Def.

Br. Exh. B, so adjudicating this claim in federal court while state proceedings are still

pending poses federalism and comity concerns, Tristano. 898 F.2d at 1305. Younger

abstention applies to this claim if Zummo is subject to (1) ongoing state proceedings,

(2) which implicate important state interests, and (3) provide him with an

opportunity to raise these constitutional challenges. Middlesex Cty., 457 U.S. at 432.

On the first factor, Zummo is subject to ongoing state proceedings. As of the date the

last brief was filed in this case, Zummo’s next administrative hearing was scheduled

on July 25, 2018. Def. Second Reply Exh. A.

      The second factor—the importance of the state interests—also weighs in favor

of abstention. The City argues that its interests are important because “they pertain

to, inter alia, the operation of a taxicab in Chicago without a valid license;

misrepresentations of material fact regarding licensure; and unfair methods of



                                           8
competition by omitting facts about licensure.” Def. Br. at 4. Although the City’s

argument is expressed at a high level of generality, a detailed march through the

pertinent inquiry, as required by the Supreme Court, shows that the government’s

interests are indeed important. In Middlesex County, the Supreme Court looked to

how similar the administrative enforcement proceeding was to a criminal proceeding:

“the importance of the state interest may be demonstrated by the fact that the

noncriminal proceedings bear a close relationship to proceedings criminal in nature.”

457 U.S. at 432. Later, in Sprint Communications, the Supreme Court emphasized

that, for Younger abstention to apply, proceedings must be “quasi-criminal,” lest

Younger apply too broadly to almost all state proceedings. 571 U.S. at 81. In assessing

whether an enforcement proceeding is quasi-criminal, courts look to see whether the

proceeding shares three specific features of criminal prosecutions: (1) the action was

initiated by the State in its sovereign capacity; (2) the action involves sanctions

against the federal plaintiff for some wrongful act; and (3) the action commonly

involves an investigation, often culminating in formal charges. Id. at 79-80.

      The administrative proceeding against Zummo is sufficiently “quasi-criminal”

for Younger abstention to apply. First, one way that impoundment and licensing

proceedings are initiated by the state are by police officers, who may have taxicabs

towed when the officers have probable cause to believe that the owner of the car is

driving without a license. See MCC § 9-112-640(b). Unlike proceedings in which an

individual is seeking a license, for example, the proceeding at issue here begins with

a police officer issuing a citation. Cf. Bolton v. Bryant, 71 F. Supp. 3d 802, 815 (N.D.



                                           9
Ill. 2014) (holding Younger abstention did not apply in a proceeding challenging

denial of a gun license because, among other things, licensee initiated the

proceeding). Second, if the government prevails in the enforcement proceeding, the

proceeding would end with sanctions against Zummo for misconduct. The City

charges that Zummo made fraudulent misrepresentations, in violation of MCC § 9-

112-390, which is equivalent to the crime of fraud crime under state law, see, e.g., 720

ILCS 5/17-1(A)(3) (a person commits the crime of deceptive practices when, with the

intent to defraud, he “knowingly makes a false or deceptive statement addressed to

the public for the purpose of promoting the sale of property or services”). The

proceeding would end with a fine of up to $10,000 if Zummo is found to have violated

the municipal code. See MCC § 2-14-076(l), MCC § 2-25-090(a), (f). And, third,

although the municipal code does not require a formal investigation into unlicensed

taxicabs, the Municipal Code directs police officers to seize and impound unlicensed

taxicabs on probable cause. MCC § 9-112-640(b). This is akin to the general approach

for criminal offenses: probable cause is needed for an arrest, so by definition the

officer must conduct some investigation in order to establish it. Indeed, one of the

Municipal Code provisions that Zummo is charged with violating—revocation of

license on grounds of fraud—authorizes the Business Affairs Division to revoke the

taxicab license “after investigation and hearing.” MCC § 9-112-390. Plus, the

administrative proceedings have provided formal notice of the violations—in other

words, charges—to Zummo. Under Sprint Communications, the administrative




                                          10
proceedings against Zummo are quasi-criminal in nature, so the government’s

interests are important. 571 U.S. at 81.

      The final question under Middlesex County is whether Zummo has an

opportunity to raise federal constitutional challenges in the administrative

proceedings. It is enough that constitutional claims may be raised in state-court

judicial review of the administrative proceeding. See Ohio Civil Rights Comm’n v.

Dayton Christian Schs., 477 U.S. 619, 629 (1986). Although Zummo cannot raise his

federal constitutional claims in the administrative proceedings, see Hunt v. Daley,

677 N.E.2d 456, 459 (Ill. 1997); Yellow Cab Co. v. City of Chicago, 938 F. Supp. 500,

502 (N.D. Ill. 1996), Illinois state courts have jurisdiction to address constitutional

issues on appeal from the administrative proceeding, see Hunt, 286 N.E.2d at 460.

So, because Zummo may raise federal constitutional challenges if and when he seeks

state judicial review under the Illinois Administrative Review Law, see 735 ILCS 5/3-

101 et seq., this factor too has been met.

      Because the administrative proceedings against Zummo are ongoing, are

sufficiently quasi-criminal in nature to implicate important state interests, and

sufficiently address his federal constitutional claims insofar as he may appeal them

to a state court, Younger abstention governs. This Court should not intrude on the

administrative proceedings as to the impoundment of the car and the allegedly

expired license and medallion. Those claims are dismissed without prejudice on

Younger abstention grounds.




                                             11
                     B. Motion to Dismiss Under Rule 12(b)(6)

                                   1. Due Process

      Aside from the claims dismissed under Younger abstention, the City moves to

dismiss the other claims for failure to adequately state a claim under Federal Rule of

Civil Procedure 12(b)(6). Def. Br. at 8. On the due process claim, Zummo alleges that

his due process rights were violated by (1) the City’s two-tiered system of regulation

of TNPs and taxicabs; and (2) his lack of opportunity to contest the impoundment of

his car and certain fines he incurred for driving with an expired taxicab license.

Compl. at 30.

                               a. Two-Tiered System

      To the extent that Zummo asserts that the two-tiered system of regulation

violates substantive due process, he has failed to state a claim. A substantive due

process claim must allege that the government practice is arbitrary or irrational,

bearing no relationship to a legitimate governmental interest. See Gen. Auto Serv.

Station v. City of Chicago, 526 F.3d 991, 1000 (7th Cir. 2008). A necessary element of

a substantive due process claim, however, is the “intrusion upon a cognizable

property interest.” Id. at 1002. The lack of a property interest is thus “fatal” to this

type of claim. Id.

      The City argues that the Seventh Circuit has already resolved this claim in the

City’s favor. Def. Br. at 6. In Illinois Transportation Trade Association v. City of

Chicago, an association of companies that owned or operated taxicabs or livery

vehicles sued the City for, among other things, taking their property without just



                                          12
compensation, depriving them of property without due process, and promissory

estoppel. 134 F. Supp. 3d 1108, 1110, 1111 (N.D. Ill. 2015), aff’d in part and rev’d on

other grounds, 839 F.3d 594 (7th Cir. 2016). The plaintiffs argued that the ordinance

regulating TNPs did not impose the same requirements as did the taxi ordinance on

important matters as insurance, qualifications, and fares, and thus the City deprived

tax drivers of a protected property interest, namely, “the value of the medallion and

the exclusive right to operate a licensed taxi.” Id. at 1110, 1111. The Seventh Circuit

rejected this argument, holding that the interest in “‘[p]roperty’ does not include a

right to be free from competition,” and noting that taxi medallions only authorize

drivers to operate taxis, not exclude other drivers from the market. Illinois

Transport., 839 F.3d at 596.

      This holding applies to Zummo’s claim that the two-tiered system of regulation

denied him due process. Illinois Transportation rejected the property interest that

Zummo is attempting to assert. Just as the plaintiffs in Illinois Transportation

argued that allowing TNPs into the market under less stringent regulations deprived

them of a property interest, 839 F.3d at 596, Zummo similarly argues that the City

deprived him of his investment in the medallion by allowing an unlimited number of

TNPs into the market, Compl. at 9, 30. But Zummo does not have a property interest

“in all commercial transportation of persons by automobile in Chicago.” Ill. Transp.,

839 F.3d at 597. Because Zummo has not adequately alleged that he has a property

interest at stake under the Due Process Clause, the claim based on the two-tier

system must be dismissed.



                                          13
           b. Ability to Contest Impoundment, Fines, and Penalties

      Zummo further asserts that he was denied the opportunity to contest the

impoundment of his car or the fines arising from his administrative proceedings and

failure to pay his water bill. Compl. at 10, 11. Although the Court has already held

that these claims are subject to Younger abstention, in the alternative, it also holds

that Zummo has fallen short of alleging facts sufficient to state a due process claim.

To state a procedural due process claim, a plaintiff must allege (1) the deprivation of

a protected interest, and (2) insufficient procedural protections in effectuating that

deprivation. Michalowicz v. Vill. of Bedford Park, 528 F.3d 530, 534 (7th Cir. 2008).

      The City deprived Zummo of a constitutionally protected interest—the use of

his car. See Gable v. City of Chicago, 296 F.3d 531, 540 (7th Cir. 2002). The

deprivation of that interest, however, does not violate the Constitution unless it

occurs without due process of law. See id. Zummo contends that his car was taken

from him before he had an opportunity to contest “fines and penalties and reasons of

truth for the lapse of expired licensing.” Compl. at 11. In essence, it appears that

Zummo is arguing that he lacked sufficient procedural protections surrounding the

deprivation of his car when it was impounded. See Michalowicz, 528 F.3d at 534.

      When a car is impounded, due process requires a post-deprivation proceeding

to challenge the wrongful deprivation of the person’s vehicle. See Gable, 296 F.3d at

540 (7th Cir. 2002); Sutton v. City of Milwaukee, 672 F.2d 644, 646 (7th Cir. 1982).

The City correctly points out that, under Chicago’s municipal code, Zummo has an

opportunity to contest his car’s impoundment in an administrative hearing. Def. Br.



                                          14
at 2 (citing MCC § 2-14-132). Zummo does not allege any facts describing how the

administrative hearing failed to afford him due process.

       The question remains, however, of whether Zummo was informed of this

opportunity. Due process requires notice to “be reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and [to]

afford them an opportunity to present their objections.” Towers v. City of Chicago,

173 F.3d 619 (7th Cir. 1999) (cleaned up). Chicago’s municipal code requires officers

to provide notice of a car owner’s right to request an impoundment hearing before or

at the time the car is towed. See MCC § 9-112-640(b).

      The City argues that, on the day that his taxi was seized, Zummo received a

vehicle impoundment report, which gave him notice of his right to an administrative

hearing to contest the impoundment. Def Br. at 12; id. Exh. A. At the dismissal-

motion stage, however, the Court is limited to the pleadings unless judicial notice is

appropriate. See Milwaukee Police Ass’n, 863 F.3d at 640. A vehicle impoundment

report prepared by the City of Chicago is not a matter of public record appropriate for

judicial notice. See Michon v. Ugarte, 2017 WL 622236, at *3 (N.D. Ill. Feb. 15, 2017)

(collecting cases and holding a police report is not a public record suitable for

consideration on a motion to dismiss). So the Court will not consider the report when

determining whether Zummo received notice of the impoundment or that he could

contest it in an administrative hearing. Even if the Court could take judicial notice of

the report, there is nothing on the impoundment report itself that shows that Zummo

ever received the report.



                                          15
      In its second reply brief, the City attaches a Department of Administrative

Hearing order that shows that “[r]espondent’s motion to continue” was granted with

respect to the impoundment proceeding. Def. Second Reply Exh. A. This is the kind

of public record the Court can consider when deciding a Rule 12(b)(6) motion. See

Hicks v. Irvin, 2008 WL 2078000, at *2 (N.D. Ill. May 15, 2008) (collecting cases).

Because the administrative record shows that Zummo is currently challenging his

impoundment in the administrative proceeding, he did have notice of his right to

contest the impoundment. Zummo would not have been able to file a motion to

continue in administrative court if he were unaware that he could contest the

impoundment. In any case, Zummo has not alleged that the City’s ordinance gave

him inadequate notice or inadequate opportunity to be heard. See, e.g., Hamid v. City

of Chicago, 1999 WL 759423, at *3 (N.D. Ill. Sept. 2, 1999). Because the impoundment

of Zummo’s car is the subject of ongoing post-deprivation proceedings, he has been

afforded all of the process that he is due.

      The same is true of the other administrative hearings: the Court may take

judicial notice that Zummo is contesting his fines and penalties for driving with an

expired license and medallion. Because the Department of Administrative Hearings

is currently considering his claims, Zummo cannot claim that the City’s procedures

denied him due process with respect to his fines. Def. Br. Exhs. B & C. That leaves

the water bill, but Zummo is paying it, Compl. at 10, so it is not clear what additional

procedures he thinks should have been given to him. All that Zummo alleges is that

the City was “instructed to collect on a water bill … without [giving him] due process



                                              16
of [his] civil rights to contest these accusations,” id., which is just a bare conclusion.

Yes, courts must read pro se complaints expansively, but the Court should not need

to “fill in all of the blanks in a pro se complaint.” Hamlin v. Vaudenberg, 95 F.3d 580,

583 (7th Cir. 1996). In sum, Zummo has failed to state a procedural due process claim

in all respects.

                                  2. Restraint of Trade

       Next, Zummo asserts that the City engaged in “restraint of trade” with respect

to its “two-tier system” of regulation, Compl. at 9, but here too he fails to state a claim

under federal antitrust law.8 Section 1 of the Sherman Antitrust Act states that

“[e]very contract, combination in the form of trust or otherwise, or conspiracy, in

restraint of trade or commerce among the several States, or with foreign nations, is

declared to be illegal.” 15 U.S.C. § 1. The City correctly argues that, under either a

per se or rule of reason analysis of antitrust law, Zummo does not state a claim for

restraint of trade.9


       8Although   Zummo does not actually use the word “antitrust” in his complaint, as noted
above, the Court must construe pro se complaints liberally, Erickson v. Pardus, 551 U.S. 89,
94 (2007), and the facts alleged in his complaint are sufficient to put the City on notice of an
antitrust claim.
       9The City also argues that it is immune from liability under the state action doctrine.

Def. Br. at 10 (citing Parker v. Brown, 317 U.S. 341 (1946)). The Court need not definitively
decide this issue because it holds that Zummo does not state a claim on the merits. But it is
worth noting that there is some reason to question the City’s sovereign immunity defense
because no state statute gives the City express authority to regulate TNPs beyond home rule
authority. See Campbell v. City of Chicago, 823 F.2d 1182, 1184 (7th Cir. 1987) (holding cities
subject to sovereign immunity defense only if (1) the challenged conduct was authorized by
the state legislature and (2) if the anticompetitive effects were a foreseeable result of the
authorization). Although the City relies on Campbell, where the Illinois legislature gave
municipalities the express authority to “regulate cabmen,” id., the state has not given the
City any “clearly articulated and affirmative state policy” beyond home-rule authority to
regulate TNPs. Cmty. Commc’ns Co. v. City of Boulder, Colo., 455 U.S. 40, 51 (1982) (holding
home-rule authority to be insufficient to qualify as an authorization by the state to engage in
                                              17
      Some restraints to businesses are unreasonable per se because they almost

always tend to restrict competition. See Ohio v. Am. Express Co., 138 S. Ct. 2274,

2283 (2018). Restraints that are unreasonable per se usually only include restraints

“imposed by agreement between competitors,” or horizontal restraints. Id. at 2283-84

(quoting Business Electrs. Corp. v. Sharp Electrs. Corp., 485 U.S. 717, 723 (1988)).

The City’s actions are not per se violations of the Sherman Act because the City is not

a competitor with Zummo, any other taxicab companies, or any TNPs, and thus

cannot impose horizontal restraint to competition.

      If a restraint is not per se unreasonable, then the next question is whether it

violates the rule of reason. Am. Express Co., 138 S. Ct. at 2284. The rule of reason

may be violated by an agreement that has an adverse effect on competition in the

relevant market. See Agnew v. Nat’l Collegiate Athletic Ass’n, 683 F.3d 328, 335 (7th

Cir. 2012); see also Twombly, 550 U.S. at 553 (stating that § 1 of the Sherman Act

only prohibits restraints on trade “effected by a contract, combination, or conspiracy”)

(cleaned up). Although Zummo argues that the City, in “avoiding standing laws and

ordinances while unlawfully structuring abr[o]gated new rules at the same time; at

the expense and severe harm to the taxicab industry,” engaged in unlawful restraint

of trade, he alleges no contract, combination, or conspiracy with anyone outside of the

City to support his claim. Compl. at 9.

      The City correctly points out that it cannot conspire with itself under the intra-

corporate conspiracy doctrine. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017)


conduct that influences competition); Transportation Network Providers Act, 625 ILCS 57/32
(limiting “concurrent exercise by home rule units of powers”).
                                           18
(“[A]n agreement between or among agents of the same legal entity, when the agents

act in their official capacities, is not an unlawful conspiracy.”); Wright v. Ill. Dep’t of

Children & Family Servs., 40 F.3d 1492, 1508 (7th Cir. 1994) (holding that intra-

corporate conspiracy doctrine applies to governmental entities). Zummo states only

that the City engaged in unlawful restraint of trade, naming no other actors involved

in this alleged conspiracy. Compl. at 9.

       Because Zummo does not claim that the City conspired with any outside entity

in creating the two-tiered system of regulation, and the City cannot conspire with

itself, he also fails to state an antitrust claim under the rule of reason. Zummo cannot

simultaneously argue that the City violated his due process rights by failing to

restrict competition and that the City has restrained trade in a manner adverse to

him. The rationale behind Illinois Transportation applies to Zummo’s restraint of

trade claim as well: the taxicab industry does not have special legal protection from

the entry of competitors into the market. 839 F.3d at 596. Having stated no per se or

rule of reason claim under the Sherman Antitrust Act, he has not stated a sufficient

restraint of trade claim to survive the dismissal motion.

                                    3. State Law Claims

       Zummo also accuses the City of numerous violations of state common law,

including extortion, tortious interference, promissory estoppel, and deceptive

practices.10 None of these claims survive the motion to dismiss.


       10Zummo   has also listed snippets of conclusory allegations in his Complaint that either
do not constitute legal causes of action or fall short of factual allegations necessary to state a
claim. Compl. at 30-32 (accusing City of “severe intentionally [sic] malicious malfeasance,”
“entrapment,” “economic duress,” and causing “financial hardship”).
                                               19
                                      a. Extortion

      Zummo claims that by impounding his car and refusing to reinstate his taxi

license until he paid his water bill, the City committed extortion. Compl. at 4, 30.

Extortion is “a threatening demand made without justification” and involves “the

exercise of coercion or an improper influence.” Jordan v. Knafel, 823 N.E.2d 1113,

1119 (Ill. 2005) (cleaned up). In both impounding Zummo’s car and refusing to

reinstate his license before he paid outstanding bills, the City was enforcing the law.

The City impounded Zummo’s car under a municipal ordinance requiring that any

unlicensed vehicle used to transport passengers for hire is subject to seizure and

impoundment, after a police officer saw Zummo driving with an expired license and

medallion. MCC § 9-112-640, Compl. at 26. The City was similarly justified in not

reinstating Zummo’s license before he paid his outstanding water bills because, under

the municipal code, “no initial taxi license or renewal shall be issued” if a person owes

a debt to the City. MCC §§ 4-4-150(b), 9-112-260,. The City’s conduct was proper and

its demands were justified because it was enforcing laws that Zummo violated. So

Zummo does not state a claim for extortion.

                               b. Tortious Interference

      Next, Zummo alleges that the City engaged in tortious interference when it

failed to regulate TNPs in the same manner as taxicabs. Compl. at 4, 9. Illinois courts

recognize both the torts of interference with contractual relations and interference

with prospective advantage. See Belden Corp. v. InterNorth, Inc., 413 N.E.2d 98, 101

(Ill. 1980). Whether Zummo is claiming that the City interfered with a contractual



                                           20
relationship or a prospective economic advantage is unclear, but it does not matter

because both versions fail. A claim of tortious interference with a contractual

relationship requires the existence of a contract. See Seip v. Rogers Raw Materials

Fund, L.P., 948 N.E.2d 628, 638 (Ill. 2011). Zummo does not allege any facts that

allude to the existence of a contract between him and any third-party.

      Nor does Zummo state a plausible claim for tortious interference with a

prospective economic advantage. A claim for tortious interference with a prospective

economic advantage requires a plaintiff’s “(1) reasonable expectation of entering into

a valid business relationship; (2) the defendant’s knowledge of the plaintiff’s

expectancy; (3) purposeful interference by the defendant that prevents the plaintiff’s

legitimate expectancy from ripening into a valid business relationship; and (4)

damages to the plaintiff resulting from such interference.” Fellhauer v. City of

Geneva, 568 N.E.2d 870, 878 (Ill. 1991). Although Zummo maintained an expectation

that he would only be competing with other licensed taxicab drivers in his profession,

he does not claim that he was expecting to enter into a valid business relationship

with anyone before the City implemented the two-tier regulatory scheme. Compl. at

7. Likewise, he does not state any facts suggesting that the City knew of that sort of

expectancy, that the City purposefully interfered with such a relationship, or that he

incurred any damages from such an interference. Zummo does not state a claim for

tortious interference.




                                         21
                               c. Promissory Estoppel

      Zummo next asserts that his financial investment in his medallion and his

understanding that only a certain number of taxi cabs were permitted to drive in the

City amount to a claim of promissory estoppel. Compl. at 4, 31. This claim also fails.

To state a claim for promissory estoppel, a plaintiff must adequately allege that “(1)

defendant made an unambiguous promise to plaintiff, (2) plaintiff relied on such

promise, (3) plaintiff’s reliance was expected and foreseeable by defendant[], and (4)

plaintiff relied on the promise to [his] detriment.” Newton Tractor Sales, Inc. v.

Kubota Tractor Corp., 906 N.E.2d 520, 523-24 (Ill. 2009).

      In Illinois Transportation (the case challenging the two-tiered system), the

district court held that plaintiffs—who were pursuing a promissory estoppel claim

based on disparate regulations just like Zummo—relied on a taxi ordinance for

maintaining and operating a taxi, and suffered a financial detriment because of this

reliance. 134 F. Supp. 3d 1108, 1114. The court also held, however, that there was no

unambiguous promise by the City not to “alter the number or type of for-hire

transportation licenses available in Chicago.” Id. Just like the plaintiffs in Illinois

Transportation, who did not successfully plead that they relied on an unambiguous

promise by the City to refrain from allowing competition in the ridesharing market,

Zummo also has not alleged that the City has unambiguously promised him that it

would regulate TNPs. Zummo has therefore fallen short of stating a promissory

estoppel claim.




                                          22
                        d. Deceptive Practices/Consumer Fraud

       Finally, Zummo asserts, at multiple spots in the Complaint, that the City

engaged in “deceptive practices” or “fraud.” Compl. at 4, 11, 24, 31. Under Federal

Rule of Civil Procedure 9(b)’s heightened pleading standard, a plaintiff must allege

fraud claims with “particularity.” Fed. R. Civ. P. 9(b); see also Squires-Cannon v.

Forest Pres. Dist. of Cook Cty., 897 F.3d 797, 805 (7th Cir. 2018). Zummo has failed

to meet this particularity requirement for both statutory and common law fraud.

       The Illinois Consumer Fraud and Deceptive Business Practice Act prohibits

“[u]nfair methods of competition and unfair or deceptive acts or practices.” 815 ILCS

505/2. A valid claim must allege: (1) a deceptive act or practice by the defendant; (2)

the defendant’s intent that the plaintiff rely on the deception; (3) that the deception

occurred in the course of conduct involving trade or commerce; and (4) actual damage

to the plaintiff (5) proximately caused by the deception. Aliano v. Ferriss, 988 N.E.2d

168, 176 (Ill. 2013).

       Zummo does not plead sufficient facts to allege how the City “[broke]

regulations” or “fail[ed] to give disclosures,” acts that he labels as deceptive practices

in his Complaint, nor does he indicate how those acts were deceptive. Compl. at 24,

31. He also alleges no facts plausibly suggesting that the City intended Zummo to

rely on the alleged deception. Finally, he does not allege that this deception occurred

in trade or commerce, that is, Zummo does not plead that the City intended to sell

him anything. Zummo thus does not sufficiently state that the City violated the

Illinois Consumer Fraud and Deceptive Business Practice Act.



                                           23
      Zummo’s complaint similarly does not state a claim for common law fraud. The

elements of common law fraud in Illinois are “(1) false statement of material fact; (2)

defendant’s knowledge that the statement was false; (3) defendant’s intent that the

statement induce the plaintiff to act; (4) plaintiff’s reliance on the statement; and (5)

plaintiff’s damages resulting from reliance on the statement.” Miller v. William

Chevrolet/GEO, Inc., 762 N.E.2d 1, 7 (Ill. 2001). Nowhere in the Complaint does

Zummo allege that he relied on a false statement of material fact made by the City.

Zummo may have relied on his expectation to be free from competition, but he does

not allege that the expectation came from any representation that the City made. No

fraud, whether statutory or common law, has been adequately pled.

                                   IV. Conclusion

      For the reasons discussed above, the City’s motion to stay on Younger

abstention grounds is granted as to the due process claims challenging the

impounding of Zummo’s vehicle and the imposition of the fines. The Court effectuates

the stay on those claims by dismissing them without prejudice. In the alternative—

that is, if the Court is mistaken on Younger abstention—the Court would dismiss

those due process claims for failure to state claim. All other claims are dismissed for

failure to state a claim. Ordinarily, the Court would permit Zummo to file an amended

complaint, but he does not propose how he could possibly fix the claims, especially in

light of the Seventh Circuit’s holding in Illinois Transportation. Any proposed




                                           24
amendment would be futile. Final judgment will be entered, and the status hearing

of November 5, 2018 is vacated.



                                                 ENTERED:



                                                       s/Edmond E. Chang
                                                 Honorable Edmond E. Chang
                                                 United States District Judge

DATE: November 1, 2018




                                       25
